Order entered July 16, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01202-CR

                                  BRIAN GAETA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 11
                                  Dallas County, Texas
                          Trial Court Cause No. MA13-30802-N

                                            ORDER
       The Court REINSTATES the appeal.

       On May 18, 2015, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) Vearneas Faggett is the

court reporter who recorded the proceedings; (2) Ms. Faggett attempted to file the record through

the portal on June 23, 2015, but it did not transmit; (3) Ms. Faggett again attempted to file the

reporter’s record on July 13, 2015, but it was rejected by this Court as incomplete because it was

missing exhibits; and (4) Ms. Faggett would again transmit the reporter’s record to this Court.

       We ORDER court reporter Vearneas Faggett to file the complete reporter’s record,

including all exhibits admitted into evidence, within TEN DAYS of the date of this order.
       We DIRECT the Clerk to send copies of this order to Vearneas Faggett, now official

court reporter of the Criminal District Court No. 7, and to counsel for all parties.


                                                      /s/     LANA MYERS
                                                              JUSTICE